          Case 5:20-cv-06128-EJD Document 120 Filed 07/12/21 Page 1 of 5


1    MARK D. SELWYN (CA SBN 244180)                     JOHN B. SGANGA (CA SBN 116211)
     mark.selwyn@wilmerhale.com                         John.Sganga@knobbe.com
2    WILMER CUTLER PICKERING                            KNOBBE MARTENS OLSON & BEAR LLP
3      HALE AND DORR LLP                                2040 Main St. 14th Floor
     2600 El Camino Real, Suite 400                     Irvine, CA 92614
4    Palo Alto, California 94306                        Telephone: (949) 760-0404
     Telephone: (650) 858-6000                          Facsimile: (949) 760-9502
5    Facsimile: (650) 858-6100
                                                        Attorney for Plaintiffs Edwards Lifesciences
6    Attorney for Plaintiffs Apple Inc., Cisco          Corporation and Edwards Lifesciences LLC
7    Systems, Inc., and Intel Corporation

8    DANIEL T. SHVODIAN (CA SBN 184576)                 GARY D. FELDON (DC Bar No. 987142)
     DShvodian@perkinscoie.com                          gary.feldon@usdoj.gov
9                                                       Federal Programs Branch
     PERKINS COIE LLP                                   U.S. DEPARTMENT OF JUSTICE
     3150 Porter Drive                                  1100 L Street, NW
10
     Palo Alto, CA 94304                                Washington, DC 20044
11   Telephone: (650) 838-4300                          Telephone: (202) 598-0905
     Facsimile: (650) 737-5461                          Facsimile: (202) 616-8460
12
     Attorney for Plaintiff Google LLC                  Attorney for Defendant
13
                                                        A complete list of parties and counsel appears
14                                                      on the signature page per Local Rule 3-4(a)(1)
15                                 UNITED STATES DISTRICT COURT

16                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

17                                         SAN JOSE DIVISION

18
                                                         Case No. 20-cv-6128-EJD
19   APPLE INC., CISCO SYSTEMS, INC.,
     GOOGLE LLC, INTEL CORPORATION,                      JOINT STIPULATION FOR ORDER TO
20   EDWARDS LIFESCIENCES                                CONTINUE INITIAL CASE
     CORPORATION, and EDWARDS
21   LIFESCIENCES LLC,                                   MANAGEMENT CONFERENCE

22                          Plaintiffs,
23          v.
24   ANDREW HIRSHFELD, in his official capacity
     performing the functions and duties of the Under
25   Secretary of Commerce for Intellectual Property
     and Director, United States Patent and
26   Trademark Office,
27                          Defendant.
28

         JOINT STIPULATION FOR ORDER TO CONTINUE INITIAL CASE MANAGEMENT CONFERENCE
                                      Case No. 20-cv-6128-EJD
           Case 5:20-cv-06128-EJD Document 120 Filed 07/12/21 Page 2 of 5


1           In accordance with Federal Rule of Civil Procedure 6(b)(1) and Civil Local Rules 6-1(b) and

2    6-2 and this Court’s rules and orders, Plaintiffs Apple Inc., Cisco Systems, Inc., Google LLC, Intel

3    Corporation, Edwards Lifesciences Corporation, and Edwards Lifesciences LLC, and Defendant

4    Andrew Hirshfeld, by and through their respective counsel, hereby stipulate and agree that good

5    cause exists to continue the Initial Case Management Conference currently scheduled for July 22,

6    2021, ECF No. 117, until August 19, 2021, and continue all related deadlines while the Court

7    considers Defendant’s pending motion to dismiss, ECF No. 64, and Plaintiffs’ pending motion for

8    summary judgment, ECF No. 65. As the parties have previously informed the Court (ECF Nos. 67,

9    114, 116), the parties believe that this case may be resolved in its entirety on the pending motions and

10   that discovery is unnecessary.

11

12   DATED: July 12, 2021                                 Respectfully submitted,

13
      By: /s/ Gary D. Feldon                              By: /s/ Mark D. Selwyn
14
      GARY D. FELDON (DC Bar No. 987142)                  MARK D. SELWYN (CA SBN 244180)
15    gary.feldon@usdoj.gov                               mark.selwyn@wilmerhale.com
      Federal Programs Branch
16    U.S. DEPARTMENT OF JUSTICE                          WILMER CUTLER PICKERING
      1100 L Street, NW                                     HALE AND DORR LLP
17    Washington, DC 20044                                2600 El Camino Real, Suite 400
      Telephone: (202) 598-0905                           Palo Alto, California 94306
18    Facsimile: (202) 616-8460                           Telephone: (650) 858-6000
19                                                        Facsimile: (650) 858-6100
      Attorney for Defendant
20                                                        CATHERINE M.A. CARROLL (pro hac vice)
      By: /s/ Daniel T. Shvodian                          DAVID M. LEHN (pro hac vice)
21                                                        REBECCA LEE (pro hac vice)
      DANIEL T. SHVODIAN (CA SBN 184576)                  catherine.carroll@wilmerhale.com
22    DShvodian@perkinscoie.com                           david.lehn@wilmerhale.com
      PERKINS COIE LLP
23                                                        rebecca.lee@wilmerhale.com
      3150 Porter Drive
                                                          WILMER CUTLER PICKERING
      Palo Alto, CA 94304-1212
24                                                          HALE AND DORR LLP
      Telephone: (650) 838-4300
                                                          1875 Pennsylvania Avenue NW
25    Facsimile: (650) 737-5461
                                                          Washington, DC 20006
                                                          Telephone: (202) 663-6000
26    THERESA NGUYEN (CA SBN 284581)
                                                          Facsimile: (202) 663-6363
      RNguyen@perkinscoie.com
27    PERKINS COIE LLP
      1201 Third Avenue, Suite 4900
28

           JOINT STIPULATION FOR ORDER TO CONTINUE INITIAL CASE MANAGEMENT CONFERENCE
                                        Case No. 20-cv-6128-EJD
                                                   1
         Case 5:20-cv-06128-EJD Document 120 Filed 07/12/21 Page 3 of 5


1    Seattle, WA 98101-3099                   ALYSON ZUREICK (pro hac vice)
     Telephone: (206) 359-6068                alyson.zureick@wilmerhale.com
2    Facsimile: (206) 359-9000                WILMER CUTLER PICKERING
                                                HALE AND DORR LLP
3                                             7 World Trade Center
     ANDREW T. DUFRESNE (pro hac vice)
4    ADufresne@perkinscoie.com                250 Greenwich Street
     PERKINS COIE LLP                         New York, NY 10007
5    33 East Main Street, Suite 201           Telephone: (212) 230-8800
     Madison, WI 53703-3095                   Facsimile: (212) 230-8888
6    Telephone: (608) 663-7492
     Facsimile: (608) 663-7499                Attorneys for Plaintiffs Apple Inc., Cisco
7                                             Systems, Inc., and Intel Corporation
8    Attorneys for Plaintiff Google LLC

9
                                              By: /s/ John B. Sganga
10
                                              JOHN B. SGANGA (CA SBN 116211)
11                                            CHRISTY G. LEA (CA SBN 212060)
12                                            John.sganga@knobbe.com
                                              Christy.lea@knobbe.com
13                                            KNOBBE MARTENS OLSON & BEAR LLP
                                              2040 Main St. 14th Floor
14                                            Irvine, CA 92614
                                              Telephone: (949) 760-0404
15
                                              Facsimile: (949) 760-9502
16
                                              Attorneys for Plaintiffs Edwards Lifesciences
17                                            Corporation and Edwards Lifesciences LLC

18

19

20

21

22

23

24

25

26

27

28

         JOINT STIPULATION FOR ORDER TO CONTINUE INITIAL CASE MANAGEMENT CONFERENCE
                                      Case No. 20-cv-6128-EJD
                                                 2
           Case 5:20-cv-06128-EJD Document 120 Filed 07/12/21 Page 4 of 5


1                                          [PROPOSED] ORDER

2           PURSUANT TO STIPULATION, IT IS HEREBY ORDERED: The Initial Case

3    Management Conference currently scheduled for July 22, 2021, is continued until August 19, 2021.

4    The Parties shall file a joint case management statement by August 9, 2021.

5

6    DATED: _____________________                       ___________________________
                                                        The Honorable Edward J. Davila
7                                                       United States District Judge
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

          JOINT STIPULATION FOR ORDER TO CONTINUE INITIAL CASE MANAGEMENT CONFERENCE
                                       Case No. 20-cv-6128-EJD
                                                  3
           Case 5:20-cv-06128-EJD Document 120 Filed 07/12/21 Page 5 of 5


1                                  ATTORNEY ATTESTATION

2            I, Mark D. Selwyn, am the ECF User whose ID and password are being used to file this
3    document. In compliance with N.D. Cal. Civil L.R. 5- 1(i)(3), I hereby attest that concurrence in the
     filing of the document has been obtained from each of the other signatories.
4
                                          By: /s/ Mark D. Selwyn
5                                               Mark D. Selwyn
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

          JOINT STIPULATION FOR ORDER TO CONTINUE INITIAL CASE MANAGEMENT CONFERENCE
                                       Case No. 20-cv-6128-EJD
                                                  4
